Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/26/2019.  Accordingly, claims 1- 20 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzi et al. (US 2016/0125746 A1) in view of Kerzner (US 2016/0266577 A1).
As per claim 1, Kunzi discloses: an aerial drone device comprising:
5a device body (see Kunzi at least fig. 2-3 “Autonomous vehicle”);
at least one motor coupled to the device body (see Kunzi at least fig. 2-3 [206] “thrust generators”);
at least one propeller coupled to the at least one motor (see Kunzi at least fig. 2-3 [206] “turbines and propellers”);
at least one camera coupled to the device body, wherein the at least one camera is configured to acquire content (see Kunzi at least fig. 2-3 [210] “sensors—echolocation sensors, ultrasonic sensors, infrared sensors, radar, LIDAR--”);
10a plurality of information acquisition components coupled to the device body, wherein a first information acquisition component of the plurality of information acquisition components is positioned in a first direction, and a second information acquisition component of the plurality of information acquisition components is positioned in a second direction, wherein the plurality of information acquisition components are configured to acquire external 15information (see Kunzi at least fig. 2-3 [210] “sensors—echolocation sensors, ultrasonic sensors, infrared sensors, radar, LIDAR—positioned and pointing in different directions”);
at least one power supply configured to provide power to the at least one motor, the at least one camera, and the plurality of information acquisition components (see Kunzi at least fig. 2-3 [300] “Electronic Module and power supply”);
a memory configured to store an application (see Kunzi at least fig. 2-3 [302, 342] “dynamic collision avoidance system with memory”), the application configured to:
process the content acquired by the at least one camera and the external 20information acquired by the plurality of information acquisition components (see Kunzi at least fig. 2-3 [210, 302] “sensors—echolocation sensors, ultrasonic sensors, infrared sensors, radar, LIDAR--”);
(see Kunzi at least fig. 2-3 [210] and ¶ 42 & 69“sensors—echolocation sensors, ultrasonic sensors, infrared sensors, RADAR, LIDAR—utilized to acquire 2D and 3D information about a target/object/obstacle”);
direct the aerial drone device to navigate based on the content from the at least one camera, the external information from the plurality of information acquisition 25components, or any combination thereof, including avoiding at least one obstacle (see Kunzi at least fig. 2-4 [404, 406, 408, 410 & 412] “detect obstacle, Dynamic collision avoidance system”); and
generate a depth map using the depth information, wherein the depth map is used to track the at least one object (see Kunzi at least fig. 2-3 [210] and ¶ 42, 69 & 81-84 “sensors—echolocation sensors, ultrasonic sensors, infrared sensors, RADAR, LIDAR—utilized to acquire 2D and 3D information about a target/object/obstacle”); and
a processor configured to process the application (see Kunzi at least fig. 2-3 [302, 340] “dynamic collision avoidance system with processor”).  
Kunzi discloses the invention as detailed above, however Kunzi does not appear to explicitly disclose tracking at least one object. 
Nevertheless, the use of UAVs/drones for tracking objects was well known in the art as is evident by the disclosure of Kerzner (see Kerzner at least fig. 1 & 8-12 and ¶ 26 “tracking a particular object”).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Kerzner’s robotic monitoring system with those of Kunzi’s in order to form a more user-friendly and efficient system (i.e., by being able to track the object with minimal user input). 
Motivation for combining Kunzi and Kerzner not only comes from knowledge well known in the art but also from Kerzner (see at last par. 2-18). 
Both Kunzi and Kerzner disclose claim 2: wherein the device body is configured to transition 5from a folded configuration to an unfolded configuration and from the unfolded configuration to the folded configuration, wherein the device body includes components capable of folding such that the aerial drone device has a smaller storage footprint when in the folded configuration than when in the unfolded configuration, wherein the aerial drone device is configured to fly in the unfolded configuration (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “protective cover” and see Kerzner at least fig. 1 & 8-12 “device in charging station”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 3: wherein the plurality of information acquisition components comprise a plurality of sensors (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “various sensors” and see Kerzner at least fig. 1 & 8-12 “sensors and system for accessing information”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 4: further comprising a global positioning system device 15configured to determine a location of the aerial drone device (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “flight control system with GPS & map system” and see Kerzner at least fig. 1 & 8-12 “GPS unit”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 5: wherein the application is further configured to direct the aerial drone device to navigate so that the aerial drone device orbits the at least one object (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “various navigational commands and object/obstacle detection and monitoring” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 6: wherein the application is further configured to direct the aerial drone device to change altitude when tracking the at least one object (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “various navigational commands and object/obstacle detection and monitoring” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 7: wherein the application includes an invisible route for 25the aerial drone device to follow (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “various navigational commands and object/obstacle detection and monitoring” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 8: wherein the application accesses "do not fly" zone information to avoid flying in a "do not fly" zone (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “route to avoid objects/obstacles” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle while seeking permission”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 9: wherein the aerial drone device is configured to avoid a zone (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “route to avoid objects/obstacles” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle while seeking permission”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 10: wherein the aerial drone device is configured to stay within a zone (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “route to avoid objects/obstacles” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle while seeking permission”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 11: wherein the application is further configured to:  10predict a trajectory of the at least one object; and track the at least one object based on the predicted trajectory when a view of the at least one object is obstructed (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “route to avoid objects/obstacles, calculate responsive maneuvers” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle while seeking permission”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 12: further comprising a motion sensor configured to 15trigger to activate the aerial drone device (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “various sensors with different triggers” and see Kerzner at least fig. 1 & 8-12 “motion sensor”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 13: wherein the application is further configured to synchronize the content with an external device (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “route to avoid objects/obstacles” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle while seeking permission”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 14: 
 further comprising a component configured to detect a flying vehicle (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “route to avoid objects/obstacles” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle while seeking permission”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 15: further comprising a thermal sensor configured to detect heat, and a sound sensor configured to detect sound (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “various sensors--infrared” and see Kerzner at least fig. 1 & 8-12 “temperature sensor”).  

Both Kunzi and Kerzner disclose claim 16: further comprising a plurality of interchangeable lenses for the at least one camera (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “various sensors with various components” and see Kerzner at least fig. 1 & 8-12 “multiple sensors”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 17: further comprising a storage mechanism configured to hold an item (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “protective cover” and see Kerzner at least fig. 1 & 8-12).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 18: 
 A system comprising: a controller device; and an aerial drone device configured to acquire content and communicate with the controller device, wherein the aerial drone device includes a body configured to secure at least one power supply, the at least one power supply configured to supply power to:  10at least one motor configured to cause at least one propeller to move, at least one camera, wherein the at least one camera is configured to acquire the content, and a plurality of information acquisition components, wherein a first information acquisition component of the plurality of information acquisition components is 15positioned in a first direction, and a second information acquisition component of the plurality of information acquisition components is positioned in a second direction, wherein the plurality of information acquisition components are configured to acquire external information, wherein the aerial drone device is further configured to: process the content acquired by the at least one camera, the external information 20acquired by the plurality of information acquisition components, or any combination thereof; acquire depth information using the at least one camera, the plurality of information acquisition components, or any combination thereof; navigate based on the content from the at least one camera, the external information from the plurality of information acquisition components, or any combination 25thereof, including avoiding at least one obstacle; track at least one object using the depth information; and generate a depth map using the depth information, wherein the depth map is used to track the at least one object (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “collision avoidance system with multiple sensors for detecting collision threats” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle”).  
	One of ordinary skill in the art would have been motivated to combine Kunzi and Kerzner, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Kunzi and Kerzner disclose claim 19: A method comprising: acquiring content with at least one camera of an aerial drone device;  5acquiring external information with a plurality of information acquisition components of the aerial drone device, wherein a first information acquisition component of (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “collision avoidance system with multiple sensors for detecting collision threats” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle”).  
Both Kunzi and Kerzner disclose claim 20: further comprising:  25implementing a privacy policy including blurring out a portion of the content acquired by the aerial drone device (see Kunzi at least fig. 2-4 and ¶ 42, 59, 69 & 81-84 “collision avoidance system with multiple sensors for detecting collision threats” and see Kerzner at least fig. 1 & 8-12 “track and follow object/intruder/vehicle”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
/MACEEH ANWARI/Primary Examiner, Art Unit 3663